DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This OC is to correct a typo “claims 1, 3-4, 6-8 and 14-10 have been cancelled” in the notice of allowance should be “claims 1, 3-4, 6-8 and 14-20 have been cancelled”.

Response to Appeal Brief 
Applicants’ Appeal Brief, filed on 12/03/2011, is acknowledge. The examiner reconsiders based on Applicants’ argument that Sharp ‘559 is incompatible with Aichert ‘253 and Boucard ‘914 is persuasive and withdraws the rejections. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 3-4, 6-8 and 14-10 directed to Invention Group I and III non-elected without traverse (08/18/2020).  Accordingly, claims 1, 3-4, 6-8 and 14-20 have been cancelled.

Allowable Subject Matter
Claims 9-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Aichert US 4192253 and Boucard US 20040261914 have different rotation for the coating apparatus than Sharp US 20100189559.
US 20100189559 teaches panel members 13 including a plurality of apertures for holding workpieces 19 and 35 to which a coating is to be applied (abstract), said panel members 13 secured on said circular top member 11 and said circular base member 10 ([0035]). However, ‘559 does not teach the “a plurality of cylindrical tubes attached to a periphery of the rotatable plate opposite the base attachment fixture, wherein each of the plurality of cylindrical tubes has with a tube axis parallel to the rotation axis and is configured to rotate with the rotable plate around the rotation axis;
a plurality of removable linear mounting supports wherein one of the plurality of removeable linear mounting supports is inserted into each of the plurality of cylindrical tubes” in the context of claim 9.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716